208 F.3d 1102 (9th Cir. 2000)
HAROLD F. RICE,Plaintiff-Appellant,v.BENJAMIN J. CAYETANO,Governor of the State of Hawaii;MAZIE K. HIRONO, Lieutenant ORDER Governor of the State of Hawaii,Defendants-Appellees. No. 97-16095
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed April 5, 2000

On Remand from the United States Supreme Court.  D.C. No. CV-96-00390-DAE
Before: James R. Browning, Melvin Brunetti, and Pamela Ann Rymer, Circuit Judges.

ORDER:

1
Pursuant to the mandate of the United States Supreme Court certified on March 14, 2000, in Rice v. Cayetano, No. 98-818, we vacate our opinion at 146 F.3d 1075 (9th Cir. 1998), reverse the district court, and remand for further proceedings which are consistent with the opinion of the Supreme Court